The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires a body, a seal attached to the body, an end cap and a coupling member.  Both the seal and the coupling member are required to be positioned/disposed between the end cap and the body.  However there is no structural relationship given between the seal and the coupling member.  Thus it is not clear if there is a structural relationship between the two elements such as the seal is also positions between the coupling member and the body or they are positioned at different locations between the body and the end cap.  For examination purposes, examiner will treat the claim as not requiring any particular structural relationship.  Additionally, it is not clear if the coupling member language is referring to any specific function such as coupling the endcap to the body, coupling the seal to the body, some other coupling utility or if the name is just a name and does not include any particular coupling purpose/utility.  For examination purposes, all possibilities will be considered.  With respect to claim 16, it is not clear if the configured to language limits the structure of the coupling member to being disposed in a manner which does not cover the seal in any manner, covers it in some manner which requires the end cap to have some additional structure to be able to contact the seal or requires some other structure and/or structural relationship between the three elements.  For examination purposes, the limitation will be treated as covering all possible structures and structural relationships.  In claim 21, it is not clear if applicant is simply claiming elements or is claiming elements assembled together to form the container.  Additionally, it is not clear if the means for sealing the opening excludes a seal that is attached to the body by a means such as welding for at least claim 24 since the means for preventing the seal from separating is configured to apply a retaining force to the means for sealing the opening.  It is also not clear if the language directed to what happens during centrifugation are attempting to define structure which only functions in that manner during centrifugation or defines structure that performs the same function all the time.  For examination purposes, the “during centrifugation” language is being treated as being met by any structure capable of performing that function in the absence of centrifugation.  Additionally with respect 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 2,114,682, newly cited and applied).  
In the patent with respect to claim 1, Adams teaches an assembly (figures 3 or 4) comprising: a separation container (6) comprising: a body, the body defining an internal chamber, wherein the body defines an opening at a first end, and wherein the body is configured to receive a sample within the internal chamber; and a seal (resilient washer 21) attached to the body (by coupling member 7) and disposed across the opening, wherein the seal is configured to seal the opening of the body (see at least figure 3); and an end cap (24-25) disposed at the first end of the body and removably connected to the body (see at least page 2, right column, lines 7-45 describing how flange 25 frictionally engages the coupling member to retain the cap on the body), wherein the seal and the coupling member are positioned between the end cap and the body (see at least figure 3).  With respect to claims 2-3, the body further defines an annular surface around the opening, and wherein the seal is attached to the annular surface (see at least figure 3) and section 24 of the endcap is parallel to the annular surface.  With respect to claims 21-24, see the description relative to claims 1-2 above recognizing that the various means would function in the same manner to also hold the sealing means to over the opening of the body under most circumstances.  Additionally the end cap has an opening to receive a nozzle in a slidably mounted configuration that forms a means to release trapped air between the body and the end cap.  
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 3,152,727, newly cited and applied).  
.  
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 4,412,623, newly cited and applied).  
In the patent with respect to claim 1, figures 1 and 4-5 teach an assembly comprising: a separation container (1) comprising: a body, the body defining an internal chamber, wherein the body defines an opening at a first end (11), and wherein the body is configured to receive a sample within the internal chamber; and a seal (pierceable wall 13) attached to the body and disposed across the opening, wherein the seal is configured to seal the opening of the body; and an end cap (6) disposed at the first end of the body and removably connected to the body through a coupling member (5, see figures 1 and 4-5 along with the description in column 4, lines 10-24 for the means fitting the endcap to the coupling member in a configuration that constitutes a friction fit), wherein the seal is positioned between the end cap and the body.  With respect to claim 2, the body further defines an annular surface (see figures) around the opening, and wherein the seal is attached to the annular surface.  With respect to claim 4, the seal comprises a membrane (pierceable wall).  With respect to claim 6, column 3, lines 11-17 teach that the pierceable wall is formed in a fashion that it is integral with the remainder of the container.  
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 5,143,236, newly cited and applied).  
In the patent with respect to claim 1, Gueret teaches an assembly (figures 3-5 or 9) comprising: a separation container (12) comprising: a body (2, 102, 202, 402), the body defining an internal chamber, wherein the body defines an opening at a first end, and wherein the body is .  
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neidospial (US 5,902,298, newly cited and applied).  
In the patent with respect to claim 1, figures 1A and 5-7 of Neidospial teaches an assembly comprising: a separation container (10) comprising: a body (14,16), the body defining an internal chamber (see at least figure 5), wherein the body defines an opening at a first end, and wherein the body is configured to receive a sample within the internal chamber; and a seal (stopper 60 with stopper membrane 68) attached to the body with coupling member 70 (see column 4, lines 54-64) and disposed across the opening, wherein the seal is configured to seal the opening of the body (see at least figures 5-6); and an end cap (18) disposed at the first end of the body and removably connected to the body through a friction-fit with the coupling member (see figures), wherein the seal is positioned between the end cap and the body (see at least figures 5-6).  With respect to claim 21, see the description relative to claim 1 above.  With respect to claim 2, the body further defines an annular surface (see figures) around the opening, and wherein the seal is attached to the annular surface.  With respect to claim 4, the seal comprises a membrane.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 4,109,530, newly cited and applied) in view of Schmidt or Gueret (both as described above).  In the patent Kim teaches an assembly comprising: a separation container (10,10’) comprising: a body (12,14,12’,14’), the body defining an internal chamber (22,24,22’24’), wherein the body defines an opening at a first end (20,20’), and wherein the body is configured to receive a sample within the internal chamber; and a seal (38,38’) attached to the body and disposed across the opening, wherein the seal is configured to seal the opening of the body (see the figures); and an end cap (42,42’) disposed at the first end of the body and removably connected to the body through a friction-fit with the coupling member (see figures), wherein the seal is positioned between the end cap and the body (see the figures3).  With respect to claim 21, see the description relative to claim 1 above.  With respect to claim 2-3, the body further defines an annular surface (see figures) around the opening, and wherein the seal is attached to the annular surface.  With respect to claims 4-5, the seal comprises a membrane.   With respect to claim 6 column 3, lines 48-53 teach that al joining surfaces are sealed in fabrication using adhesives or welding (heat fusion).  Kim does not teach a coupling member.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use caps with coupling members such as described by Schmidt or Gueret with the Kim assembly because of the similarity in use of the different containers as taught by Kim, Schmidt or Gueret.  
Claims 17, 19-20 and 26-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach the combination of elements/steps of these claims.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to different containers and their cap/closure structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797